Exhibit 10.1

Execution Version

CONSENT AND FOURTH AMENDMENT

TO NOTE PURCHASE AGREEMENT

This CONSENT AND FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of
December 21, 2018 (this “Amendment”) amends that certain Amended and Restated
Note Purchase Agreement, dated as of July 13, 2010 (as amended, restated,
amended and restated or otherwise modified prior to the date hereof, the
“Agreement”), by and among TRANSMISSION AND DISTRIBUTION COMPANY, L.L.C. (the
“Company”) and the holders of the notes issued thereunder (“Holders”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement (as amended by this Amendment)
and the rules of interpretation set forth therein shall apply to this Amendment.

RECITALS

WHEREAS, the Company and the Holders are parties to the Agreement;

WHEREAS, InfraREIT Partners, LP (“InfraREIT Partners”), a Delaware limited
partnership and the parent of the Company, and InfraREIT, Inc. (“InfraREIT”),
the general partner of InfraREIT Partners, have entered into that certain
Agreement and Plan of Merger (the “Merger Agreement”), with Oncor Electric
Delivery Company LLC (“Oncor”), 1912 Merger Sub LLC (“Merger Sub”) and Oncor T&D
Partners, LP (“Merger Partnership”), pursuant to which the parties thereto will
effect a business combination through (i) a merger of InfraREIT with and into
Merger Sub, with Merger Sub being the surviving entity (the “InfraREIT Merger”),
(ii) a contribution (the “Affiliate Contribution”) by such surviving entity of a
1% limited partnership interest in InfraREIT Partners to an affiliate of Oncor,
and (iii) immediately following the consummation of the InfraREIT Merger and the
Affiliate Contribution, a merger of Merger Partnership with and into InfraREIT
Partners, with InfraREIT Partners being the surviving entity (together with the
InfraREIT Merger, the “Mergers”), in each case, on the terms and subject to the
conditions set forth in the Merger Agreement;

WHEREAS, concurrently with the execution and delivery of the Merger Agreement,
Sharyland Distribution & Transmission Services, L.L.C. (“SDTS”), a Texas limited
liability company and subsidiary of the Company entered into an Agreement and
Plan of Merger (the “Asset Exchange Agreement”), with Sharyland Utilities, L.P.
(“Sharyland”) and Oncor, upon the terms and subject to the conditions of which,
among other things, (i) Sharyland will allocate to and vest in SDTS, and SDTS
will accept and assume, through the joint survivor merger of Sharyland and SDTS
provided for in the Asset Exchange Agreement (the “SU-SDTS Merger”), the NTX
Package (as defined in the Asset Exchange Agreement) and (ii) SDTS will allocate
to and vest in Sharyland, and Sharyland will accept and assume, through the
SU-SDTS Merger, the STX Package (as defined in the Asset Exchange Agreement);

WHEREAS, SDTS owns certain real property and other assets that it leases to
Sharyland pursuant to the SU/SDTS Leases (as defined in the Asset Exchange
Agreement);



--------------------------------------------------------------------------------

WHEREAS, concurrently with the execution and delivery of the Asset Exchange
Agreement, InfraREIT, InfraREIT Partners and SDTS entered into an Omnibus
Termination Agreement (the “Omnibus Termination Agreement”), with Hunt
Consolidated, Inc., Hunt Transmission Services, L.L.C., Electricity Participant
Partnership, L.L.C. and Hunt Utility Services, LLC (collectively, “Hunt”) and
Sharyland, upon the terms and subject to the conditions of which, among other
things, the Management Agreement (as defined in the Omnibus Termination
Agreement) and the SU/SDTS Leases will be terminated (collectively, the
“Contract Terminations”) in exchange for the payment of the Termination Amount
(as defined in the Omnibus Termination Agreement) effective immediately upon the
Closing (as defined in the Asset Exchange Agreement);

WHEREAS, Sharyland holds limited liability company interests in, and is the
managing member of, SDTS;

WHEREAS, pursuant to the Asset Exchange Agreement, immediately prior to the
Effective Time (as defined in the Asset Exchange Agreement), all of Sharyland’s
equity interests in SDTS will be cancelled (the “Equity Cancellation” ,
including all of its limited liability company interests and related economic
interests in SDTS, causing SDTS to become a wholly owned, indirect subsidiary of
InfraREIT Partners;

WHEREAS, Sharyland and SU Investment Partners, L.P., a Texas limited
partnership, have entered into a Securities Purchase Agreement (the “Securities
Purchase Agreement”) with Sempra Texas Utilities Holdings I, LLC (“Purchaser”)
and Sempra Energy pursuant to which, immediately following the Equity
Cancellation, the SU-SDTS Merger and the Mergers, Purchaser will purchase a 50%
limited partnership interest in Sharyland Holdings, L.P., which will own a 100%
interest in Sharyland (together with the Contract Terminations, the Mergers, the
SU-SDTS Merger, the Equity Cancellation and all other transactions contemplated
by the Merger Agreement, the Asset Exchange Agreement and the Securities
Purchase Agreement, collectively, the “Transactions”);

WHEREAS, pursuant to the Agreement, the Company is required to, among other
things, comply with various requirements, restrictions and limitations relating
to the SU/SDTS Leases, Sharyland (as a Qualified Lessee in respect of the
SU/SDTS Leases), the ownership of Sharyland and other related provisions (the
“Subject Provisions”); and

WHEREAS, the Company has requested, and the Holders party hereto have agreed
subject to the terms and conditions hereof to, notwithstanding anything to the
contrary in the Financing Documents in connection with the Transactions, amend
the Agreement to remove the Subject Provisions, as more particularly set forth
in Annex A hereto.

NOW THEREFORE, in consideration of the mutual agreement herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

2



--------------------------------------------------------------------------------

1. Consent under Agreement. In accordance with Section 17.1 of the Agreement,
the Holders party hereto hereby consent to the Transactions and the execution
and delivery of the documents referenced herein and agree that no breach,
violation, Default or Event of Default shall be deemed to arise, nor shall any
make-whole or mandatory prepayment be due and payable, under the Financing
Documents as a result of the Transactions closing on or prior to the Closing
Date (as defined in the Merger Agreement); provided that, the consent contained
in this Section 1 shall only be relied upon for the specific purpose set forth
herein and shall not constitute a custom or course of dealing among the parties
hereto, nor shall it be deemed a consent to or waiver of any other Default or
Event of Default.

2. Amendments to the Agreement. The Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text ) and to add the bold underlined text (indicated textually in the
same manner in the following example: underlined text), as set forth in the
Agreement as attached hereto as Annex A, which amendments shall become effective
upon (a) the execution and delivery of the Closing Certificate (attached hereto
as Exhibit A) by the Company to the Holders (which shall be deemed to occur upon
posting thereof on IntraLinks or similar website to which Holders have access)
and (b) payment by the Company to each holder of Notes its pro rata share of an
aggregate amendment fee for all Notes equal to $153,125.00.

3. Conditions to the Effective Date. This Amendment shall become effective as of
the first date upon which each of the following conditions have been satisfied:

 

  a.

executed counterparts of this Amendment, duly executed by the Company and the
Holders party hereto, shall have been delivered to the Holders party hereto;

 

  b.

the representations and warranties of the Company set forth in Section 4 hereof
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representation or warranty was true and
correct in all material respects as of such earlier date);

 

  c.

the fees and expenses of Chapman and Cutler LLP, counsel to the Holders, shall
have been paid by the Company, in connection with the negotiation, preparation,
approval, execution and delivery of this Amendment in accordance with the terms
of the Agreement and to the extent a written invoice with respect thereto (with
related backup documentation) shall have been delivered to the Company at least
2 business days prior thereto; and

 

  d.

each Holder shall have received copies of substantially similar consent and
amendment agreements relating to (i) the Amended and Restated Note Purchase
Agreement dated July 13, 2010 between SDTS and the purchasers listed in Schedule
A attached thereto and (ii) the Amended and Restated Note Purchase Agreement
dated September 14, 2010 between SDTS and the purchasers listed in Schedule A
attached thereto.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties of the Company. In order to induce the Holders
party hereto to enter into this Amendment, the Company hereby represents and
warrants that:

 

  a.

The Company has the requisite power and authority to execute, deliver and carry
out the terms and provisions of this Amendment and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment. The Company has duly executed and delivered
this Amendment, and this Amendment (and each Financing Document as amended by
the Amendment) constitutes the legal, valid and binding obligation of the
Company enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

  b.

The execution, delivery and performance by the Company of this Amendment do not
and will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or limited partnership or limited liability
company agreement, or any other agreement or instrument to which the Company is
bound or by which the Company or any of its properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to the Company, which in the case of any of the foregoing clauses (i)
through (iii), individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

  c.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Amendment other than those that
have been made or obtained prior to the date hereof.

 

  d.

No Default or Event of Default has occurred and is continuing on the date hereof
or after giving effect to this Amendment.

 

  e.

Following the effectiveness of this Amendment, the consummation of the
Transactions will not result in any breach, violation, Default or Event of
Default under the Financing Documents and the resulting termination of REIT
status of InfraREIT will not result in a Material Adverse Effect.

 

  f.

This Amendment and the other documents, certificates or other writings delivered
to the Holders by or on behalf of the Company, in connection with this Amendment
and the Transactions, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact

 

4



--------------------------------------------------------------------------------

  necessary to make the statements therein not misleading in light of the
circumstance under which they were made. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Company to be
reasonable at the time made and on the date hereof, it being recognized by each
Holder that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

 

  g.

The security interests in the Collateral granted to the Collateral Agent (for
the benefit of the Secured Parties) pursuant to the Financing Documents:
(a) constitute as to personal property included in the Collateral and, with
respect to subsequently acquired personal property included in the Collateral,
will constitute, a perfected security interest and Lien under each applicable
Uniform Commercial Code, and (b) are, and, with respect to such subsequently
acquired property, will be, as to Collateral perfected under each applicable
Uniform Commercial Code, superior and prior to the rights of all third Persons
now existing or hereafter arising whether by way of mortgage, lien, security
interests, encumbrance, assignment or otherwise, except for Permitted Liens. All
action as is necessary has been taken to establish and perfect the Collateral
Agent’s rights in and to, and the first lien priority of its Lien on, the
Collateral, including any recording, filing, registration, delivery to the
Collateral Agent, giving of notice or other similar action.

5. Continuing Effect of Financing Documents. Except as expressly set forth
herein, this Amendment shall not constitute an amendment or waiver of any
provision of any Financing Document and shall not be construed as an amendment,
waiver or consent to any further or future action on the part of the Company
that would require an amendment, waiver or consent under any Financing Document.
Except as expressly amended hereby, the provisions of the Financing Documents
are and shall remain in full force and effect. This Amendment shall be deemed a
Financing Document for purposes of the Agreement.

6. Fees. In accordance with Section 15.1 of the Agreement, the Company shall pay
the fees, charges and disbursements of special counsel to the Holders in
connection with this Amendment.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Holders party
hereto. Delivery of an executed counterpart of a signature page to this
Amendment by telecopy or electronic transmission shall be effective as the
delivery of a manually executed counterpart of this Amendment.

 

5



--------------------------------------------------------------------------------

8. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9. Integration. This Amendment and the other Financing Documents represent the
agreement of the Company and the Holders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Company or any Holder relative to the subject matter hereof not expressly
set forth or referred to herein or in the other Financing Documents.

10. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11. Interpretation. The execution and delivery of this Amendment and performance
of the Financing Documents shall not, except as expressly provided herein,
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Holders under, the Financing Documents.

[Signatures on Following Pages]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

COMPANY TRANSMISSION AND DISTRIBUTION COMPANY, L.L.C. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:   Senior Vice President and   Chief Financial
Officer

Signature Page to Consent and Fourth Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Holder By:  

/s/ Wendy Carlson

Name:   Wendy Carlson Title:   Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ Wendy Carlson

Name:   Wendy Carlson Title:   Vice President PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY, as a Holder By:   PGIM, as investment manager   By:  

/s/ Wendy Carlson

  Name:   Wendy Carlson   Title:   Vice President

Signature Page to Consent and Fourth Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------

EXHBIT A

Closing Certificate

[see attached]



--------------------------------------------------------------------------------

CLOSING CERTIFICATE

[     ], 2019

Reference is made to:

 

  (A)

that certain Amended and Restated Note Purchase Agreement dated as of July 13,
2010 (as amended, restated, supplemented and otherwise modified from time to
time, the “TDC NPA”) among Transmission and Distribution Company, L.L.C. (the
“Company”) and the holders of the notes issued thereunder (the “Holders”); and

 

  (B)

that certain Consent and Fourth Amendment to the TDC NPA (the “Amendment”),
dated as of December 21, 2018, among the Company and the Holders party thereto
(capitalized terms used herein but not otherwise defined shall have the
respective meanings provided such terms in the Amendment or the TDC NPA, as
applicable).

The undersigned, [                    ], an authorized signatory of the Company,
certifies on behalf of the Company, in such capacity and not individually, that
the Equity Cancellation has occurred simultaneously with delivery of this
Closing Certificate and the other Transactions will occur on the date hereof
substantially in accordance with the terms of the Merger Agreement and the Asset
Exchange Agreement (each, in the form publicly filed on or prior to the date of
the Amendment), but without giving effect to any amendments, waivers or consents
by the Company that are materially adverse to the interests of the Holders
(without the consent of the Required Holders, not to be unreasonably withheld or
delayed). Accordingly, the amendments to the TDC NPA set forth in Section 2 of
the Amendment are effective as of the date hereof.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Closing Certificate to be
duly executed and delivered by its proper and duly authorized officer as of the
day and year first above written.

 

TRANSMISSION AND DISTRIBUTION COMPANY, L.L.C. By:  

     

Name: Title:

Signature Page to Closing Certificate under Consent and Fourth Amendment to Note
Purchase Agreement



--------------------------------------------------------------------------------

Annex A

Amended and Restated Note Purchase Agreement, as amended by the Fourth Amendment

[See attached.]



--------------------------------------------------------------------------------

ANNEX A

 

 

 

TRANSMISSION AND DISTRIBUTION COMPANY, L.L.C.

$25,000,000

8.5% Senior Notes due December 30, 2020

 

 

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

 

Dated July 13, 2010

AS AMENDED BY:

FIRST AMENDMENT DATED AS OF JUNE 9, 2011

SECOND AMENDMENT DATED AS OF DECEMBER 10, 2014

THIRD AMENDMENT DATED AS OF FEBRUARYTHIRD AMENDMENT DATED AS OF

FEBRUARY 19, 2016

FOURTH AMENDMENT DATED AS OF [●]

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1.

 

AUTHORIZATION OF NOTES

     2  

SECTION 2.

 

SALE AND PURCHASE OF NOTES

     2  

SECTION 3.

 

CLOSING

     2  

SECTION 4.

 

CONDITIONS TO CLOSING

     3  

Section 4.1.

 

Representations and Warranties

     3  

Section 4.2.

 

Performance; No Default

     3  

Section 4.3.

 

Compliance Certificates

     3  

Section 4.4.

 

Opinions of Counsel

     3  

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc

     3  

Section 4.6.

 

Sale of Notes

     4  

Section 4.7.

 

Payment of Special Counsel and Other Fees and Expenses

     4  

Section 4.8.

 

Private Placement Number

     4  

Section 4.9.

 

Changes in Structure

     4  

Section 4.10.

 

Funding Instructions

     4  

Section 4.11.

 

Proceedings and Documents

     4  

Section 4.12.

 

Security Agreement, Etc

     5  

Section 4.13.

 

UCC Searches; and Litigation Searches

     6  

Section 4.14.

 

Financial Statements

     6  

Section 4.15.

 

Consents and Approvals

     6  

Section 4.16.

 

Debt Service Reserve Account

     6  

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     6  

Section 5.1.

 

Organization; Power and Authority

     6  

Section 5.2.

 

Authorization, Etc

     7  

Section 5.3.

 

Disclosure

     7  

Section 5.4.

 

Organization and Ownership of Interests in the Company

     7  

Section 5.5.

 

Financial Statements; Material Liabilities

     7  

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc

     8  

Section 5.7.

 

Governmental Authorizations, Etc

     8  

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

     8  

Section 5.9.

 

Taxes

     8  

Section 5.10.

 

Permits; Material Agreements

     8  

Section 5.11.

 

Compliance with ERISA

     9  

Section 5.12.

 

Private Offering by the Company

     9  

Section 5.13.

 

Use of Proceeds; Margin Regulations

     10  

Section 5.14.

 

Existing Indebtedness; Future Liens

     10  

Section 5.15.

 

Foreign Assets Control Regulations, Etc

     10  

Section 5.16.

 

Status under Certain Statutes

     11  

Section 5.17.

 

Collateral

     11  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASERS

     11  

Section 6.1.

 

Purchase for Investment

     11  

Section 6.2.

 

Source of Funds

     11  

SECTION 7.

 

INFORMATION

     13  

Section 7.1.

 

Financial and Business Information

     13  

Section 7.2.

 

Officer’s Certificate

     15  

Section 7.3.

 

Visitation

     16  

SECTION 8.

 

PAYMENT AND PREPAYMENT OF THE NOTES

     16  

Section 8.1.

 

Amortization; Maturity

     16  

Section 8.2.

 

Optional Prepayments with Yield-Maintenance Amount

     16  

Section 8.3.

 

Allocation of Partial Prepayments

     17  

Section 8.4.

 

Maturity; Surrender, Etc

     17  

Section 8.5.

 

Purchase of Notes

     17  

Section 8.6.

 

Yield-Maintenance Amount

     17  

SECTION 9.

 

AFFIRMATIVE COVENANTS

     19  

Section 9.1.

 

Compliance with Law

     19  

Section 9.2.

 

Payment of Taxes and Claims

     19  

Section 9.3.

 

Existence, Etc

     19  

Section 9.4.

 

Books and Records

     20  

Section 9.5.

 

Collateral; Further Assurances

     20  

Section 9.6.

 

Financial Ratios

     20  

Section 9.7.

 

Debt Service Reserve Account

     20  

SECTION 10.

 

NEGATIVE COVENANTS

     20  

Section 10.1.

 

Transactions with Affiliates

     20  

Section 10.2.

 

Merger, Consolidation, Etc

     21  

Section 10.3.

 

Line of Business

     21  

Section 10.4.

 

Terrorism Sanctions Regulations

     21  

Section 10.5.

 

Liens

     22  

Section 10.6.

 

Indebtedness

     22  

Section 10.7.

 

Loans, Advances, Investments and Contingent Liabilities

     23  

Section 10.8.

 

No Subsidiaries

     23  

Section 10.9.

 

Restricted Payments

     23  

Section 10.10.

 

Amendments to Organizational Documents; Exercise of Rights

     23  

Section 10.11.

 

ERISA Compliance

     24  

Section 10.12.

 

Regulation

     24  

Section 10.13.

 

Additional Financial Covenants

     25  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 11.

 

EVENTS OF DEFAULT

     25  

SECTION 12.

 

REMEDIES ON DEFAULT, ETC

     28  

Section 12.1.

 

Acceleration

     28  

Section 12.2.

 

Other Remedies

     28  

Section 12.3.

 

Rescission

     29  

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc

     29  

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     29  

Section 13.1.

 

Registration of Notes

     29  

Section 13.2.

 

Transfer and Exchange of Notes

     30  

Section 13.3.

 

Replacement of Notes

     31  

SECTION 14.

 

PAYMENTS ON NOTES

     31  

Section 14.1.

 

Place of Payment

     31  

Section 14.2.

 

Home Office Payment

     31  

SECTION 15.

 

EXPENSES, ETC

     32  

Section 15.1.

 

Transaction Expenses

     32  

Section 15.2.

 

Survival

     32  

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     32  

SECTION 17.

 

AMENDMENT AND WAIVER

     33  

Section 17.1.

 

Requirements

     33  

Section 17.2.

 

Solicitation of Holders of Notes

     33  

Section 17.3.

 

Binding Effect, Etc

     33  

Section 17.4.

 

Notes Held by Company, Etc

     34  

SECTION 18.

 

NOTICES

     34  

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

     34  

SECTION 20.

 

CONFIDENTIAL INFORMATION

     35  

SECTION 21.

 

SUBSTITUTION OF PURCHASER

     36  

SECTION 22.

 

MISCELLANEOUS

     36  

Section 22.1.

 

Successors and Assigns

     36  

Section 22.2.

 

Payments Due on Non-Business Days

     36  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 22.3.

 

Accounting Terms

     36  

Section 22.4.

 

Severability

     36  

Section 22.5.

 

Construction, Etc

     37  

Section 22.6.

 

Counterparts

     37  

Section 22.7.

 

Governing Law

     37  

Section 22.8.

 

Jurisdiction and Process; Waiver of Jury Trial

     37  

Section 22.9.

 

Transaction References

     38  

 

iv



--------------------------------------------------------------------------------

SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS SCHEDULE B    —    DEFINED
TERMS Schedule 5.3    —    Disclosure Materials Schedule 5.4    —    Ownership
of the Company and Subsidiaries; Officers Schedule 5.5    —    Financial
Statements Schedule 5.7    —    Government Authorizations Schedule 5.10    —   
Required Permits Schedule 5.14    —    Indebtedness Schedule 8.1    —   
Principal Amortization Schedule Schedule 10.6    —    Existing Indebtedness
Exhibit 1    —    Form of 8.5% Senior Secured Note due December 30, 2020 Exhibit
2    —    Form of Subordination Terms

Security Documents

 

Exhibit S-1    Form of Security Agreement Exhibit S-2    Form of Pledge
Agreement Exhibit S-3    Form of Depositary Agreement Exhibit S-4    Form of
Deposit Account Control Agreement Exhibit S-5    Form of Collateral Agency
Agreement

 

v



--------------------------------------------------------------------------------

8.5% Senior Notes due December 30, 2020

July 13, 2010

TO EACH OF THE PURCHASERS LISTED IN

Schedule A Hereto:

Ladies and Gentlemen:

Transmission and Distribution Company, L.L.C., a Texas limited liability company
(the “Company”), agrees with each of the purchasers whose names appear at the
end hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows
(this “Agreement”):

RECITALS

WHEREAS, Hunt Transmission Services, L.L.C. (“Hunt”) entered into an Agreement
and Plan of Merger, dated as of December 17, 2009 (the “Acquisition Agreement”),
pursuant to which HTS Acquisition Sub., Inc, a Delaware corporation and a wholly
owned indirect subsidiary of Hunt (“Merger Sub”) merged with and into Cap Rock
Holding Corporation (“Holding”), a Delaware corporation, which owns directly or
indirectly all of the capital stock of Cap Rock Intermediate, Inc., a Delaware
corporation (the acquisition and the transactions related therein, the
“Merger”);

WHEREAS, in connection with the Merger, Merger Sub entered into that certain
Note Purchase Agreement, dated as of July 13, 2010 (the “Acquisition Date”),
among Merger Sub, as issuer, and the Purchasers, as purchasers thereunder, with
respect to the issuance of 8.5% Senior Notes due September 30, 2020, in the
aggregate principal amount of $25,000,000 (the “Initial NPA”);

WHEREAS, Holding as the survivor of the merger with Merger Sub, succeeded to and
assumed by operation of law all of the rights, duties, obligations and
liabilities of Merger Sub under the Initial NPA, and Holding has confirmed its
obligations under the Initial NPA pursuant to that certain Ratification
Agreement, dated the Acquisition Date, executed by Holding in favor of the
Purchasers;

WHEREAS, Cap Rock Intermediate, Inc., pursuant to and in accordance with the
Plan of Conversion, dated as of the Acquisition Date, was converted from a
Delaware corporation to a Delaware limited liability company, as so converted
Cap Rock Intermediate LLC (“CR Intermediate”);

WHEREAS, pursuant to the Assumption Agreement, dated as of the Acquisition Date,
between Holding and CR Intermediate, CR Intermediate, with the consent of the
Administrative Agent and the Purchasers, assumed all of the rights, duties,
obligations and liabilities of Holding under the Initial NPA;



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of the
Acquisition Date, between CR Intermediate and the Company, CR Intermediate was
merged into the Company with the Company being the surviving corporation and
succeeding by operation of law to the Initial NPA; and

WHEREAS, subject to and on the terms and conditions set forth herein, the
parties hereto wish to amend and restate the Initial NPA in its entirety as set
forth herein, with the Initial NPA as so amended and restated being hereinafter
referred to as the “Agreement”;

NOW, THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto agree as follows:

SECTION 1.    AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $25,000,000 aggregate principal
amount of its 8.5% Senior Notes due December 30, 2020 (the “Notes”, such term to
include any such notes issued in substitution therefor pursuant to Section 13).
The Notes shall be substantially in the form set out in Exhibit 1. Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.

SECTION 2.    SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

SECTION 3.    CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Bingham McCutchen, 399 Park Avenue, New York, NY, at
11:00 a.m., New York time, at a closing (the “Closing”) on July 13, 2010 or on
such other Business Day thereafter on or prior to July 16, 2010 as may be agreed
upon by the Company and the Purchasers. At the Closing the Company will deliver
to each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
$1,000,000 as such Purchaser may request) dated the Closing Date and registered
in such Purchaser’s name (or in the name of its nominee), against delivery by
such Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to TDC BofA Account, account number
4426343347 at Bank of America, 915 Main Street, Dallas, TX 75202, ABA: 026009593
or to such other account as established in a flow of funds memorandum that is
agreed upon between the Company and the Purchasers. If at the Closing the
Company shall fail to tender such Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.

 

-2-



--------------------------------------------------------------------------------

SECTION 4.    CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to the satisfaction of
each Purchaser, prior to or at the Closing, of the following conditions:

Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.

Section 4.2.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.13) no Default or Event of Default
shall have occurred and be continuing.

Section 4.3.    Compliance Certificates.

(a)    Company’s Closing Certificates. The Company shall have delivered to each
Purchaser an officer’s certificate, dated the Closing Date, certifying that
(i) the conditions specified in Sections 4.1 and 4.2 have been fulfilled, and
(ii) that each of the other conditions precedent to the occurrence of the
Closing has been satisfied.

(b)    Company’s Authority Certificate. The Company shall have delivered to each
Purchaser a certificate of its secretary, dated the Closing Date, certifying as
to the resolutions attached thereto and other corporate proceedings by the
Company relating to the authorization, execution and delivery of the Notes and
this Agreement and the other Financing Documents to which it is a party.

Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a)(i) from Mayer Brown LLP, counsel for the Company and the Member,
covering such matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request and (ii) from Sutherland,
Asbill & Brennan LLP, special counsel for the Company and the Member, covering
Federal and Texas regulatory matters (and the Company hereby instructs its
counsel to deliver such opinions to the Purchasers and the Secured Parties), and
(b) from Bingham McCutchen LLP, in connection with such transactions, in form
and substance satisfactory to the Purchasers and covering such other matters
incident to such transactions as the Purchasers may reasonably request.

Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any

 

-3-



--------------------------------------------------------------------------------

applicable law or regulation (including, without limitation, Regulation T, U or
X of the Board of Governors of the Federal Reserve System) and (c) not subject
such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof. If requested by such Purchaser, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

Section 4.6.    Sale of Notes. Contemporaneously with the Closing, (a) the
Company shall sell to each Purchaser and each Purchaser shall purchase the Notes
to be purchased by it at the Closing as specified in Schedule A, (b) the
transactions contemplated by the SDTS 2010 Note Agreement shall be consummated
and (c) the transactions contemplated by the RBC Agreement shall be consummated.

Section 4.7.    Payment of Special Counsel and Other Fees and Expenses. Without
limiting the provisions of Section 15.1, the Company shall have paid on or
before the Closing: (a) the fees, charges and disbursements of the Purchasers’
special counsel, Bingham McCutchen LLP, and the Purchasers’ Texas counsel to the
extent reflected in a statement of such counsel rendered to the Company at least
one Business Day prior to the Closing and (b) all other fees, including to the
extent not paid pursuant to the Initial NPA a structuring fee in the amount of
$250,000 to Prudential (the “Structuring Fee”), and out-of-pocket costs and
expenses (including legal fees and expenses and consultant fees and expenses)
and other compensation contemplated hereby or by the other Financing Documents,
or pursuant to separate letter agreements, payable to the Purchasers.

Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9.    Changes in Structure. The Cap Rock Transaction shall be
consummated prior to or contemporaneously with the Closing. The Company shall
not have changed its jurisdiction of formation or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5, except in connection with the Cap Rock
Transaction.

Section 4.10.    Funding Instructions. At least one Business Day prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11.    Proceedings and Documents. Each Purchaser shall have received
the following, each to be (i) dated the Closing Date unless otherwise indicated,
and (ii) in form and substance satisfactory to the Purchasers:

(a)    The Notes to be purchased by the Purchasers;

 

-4-



--------------------------------------------------------------------------------

(b)    This Agreement and each other Financing Document, duly executed,
authorized and delivered by each party thereto;

(c)    The certificates of formation of the Company and the Member, each
certified as of a recent date by the Secretary of State of the State of Texas or
the State of Delaware, as appropriate, and by such Person’s secretary or other
authorized officer;

(d)    The organizational documents of the Company and the Member, certified by
such Person’s secretary or other authorized officer;

(e)    With respect to the Company and the Member, an incumbency certificate
signed by the secretary and one other officer of such Person, certifying as to
the names, titles and true signatures of the officers of such Person authorized
to sign this Agreement, the Notes, the other Financing Documents to which such
Person is a party and other documents to be delivered hereunder or thereunder;

(f)    A certificate of the secretary of the Company and the Member attaching
resolutions of its management committee or other governing body evidencing
approval of the transactions contemplated by this Agreement and the other
Financing Documents to which such Person is a party and, with respect to the
Company, the issuance of the Notes, and in each case, the execution, delivery
and performance thereof, and authorizing certain officers to execute and deliver
the same, and certifying that such resolutions were duly and validly adopted and
have not since been amended, revoked or rescinded;

(g)    Good standing certificates as to the Company and the Member from all
relevant jurisdictions;

(h)    Evidence of the filing and acceptance of financing statements which name
the Company, as debtor, and the Collateral Agent, as secured party, in all
applicable offices, together with copies of such financing statements;

(i)    A schedule of all Required Permits, together with copies thereof
certified by officers of the Company as being true, correct and complete, in
full force and effect and not subject to any appeal or further proceeding;

(j)    Copies of the documents delivered in connection with the consummation of
the transactions contemplated by the SDTS 2010 Note Agreement and the RBC
Agreement; and

(k)    Such additional documents or certificates with respect to such legal
matters or limited liability company, general partnership or other proceedings
related to the transactions contemplated hereby as may be reasonably requested
by the Purchasers.

 

-5-



--------------------------------------------------------------------------------

Section 4.12.    Security Agreement, Etc. The Obligations shall be secured by a
perfected first priority security interest (subject to Permitted Liens) in the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, and the Company will deliver or cause to be delivered to the Purchasers
and the Collateral Agent on the Closing Date the following, each of which shall
be in full force and effect:

(a)    A Security Agreement in the form of Exhibit S-1, duly executed by each of
the Company and the Collateral Agent (the “Security Agreement”);

(b)    An Assignment of Membership Interest Pledge Agreement in the form of
Exhibit S-2, duly executed by the Member in favor of the Collateral Agent (the
“Pledge Agreement”); and

(c)    A Depositary Agreement in the form of Exhibit S-4, duly executed by each
of the Company, the Collateral Agent and the Depositary (the “Depositary
Agreement”) and the Deposit Account Control Agreement in the form of Exhibit
S-4, duly executed by each of the Company, the Collateral Agent, and the Deposit
Account Bank (the “Deposit Account Control Agreement”);

(d)    Such other documents, instruments and agreements any Purchaser may
reasonably request to grant to the Collateral Agent first priority (subject only
to Permitted Liens) perfected Liens on the Collateral.

Section 4.13.    UCC Searches; and Litigation Searches. The Collateral Agent and
the Purchasers shall have received UCC and litigation searches of the Company
and the Member, which searches shall (i) confirm that no Liens other than
Permitted Liens exist on the Collateral and that such Persons are not subject to
any litigation, and (ii) be otherwise in substance satisfactory to the
Collateral Agent and the Purchasers.

Section 4.14.    Financial Statements. The Purchasers shall have received
unaudited financial statements of the Company for the calendar quarter ended
March 31, 2010.

Section 4.15.    Consents and Approvals. All Required Permits and all
governmental and third party permits and regulatory and other approvals required
to be in effect in connection with the issuance of the Notes hereunder have been
obtained and are in effect, all applicable waiting periods have expired without
any materially adverse action being taken by any applicable authority, and
copies of the documentation thereof shall have been delivered to each Purchaser.

Section 4.16.    Debt Service Reserve Account. Contemporaneously with the
Closing, the Company shall deposit or cause to be deposited the Minimum Debt
Service Reserve Requirement in the Debt Service Reserve Account.

 

-6-



--------------------------------------------------------------------------------

SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that each of the
representations and warranties made by SDTS in the SDTS 2010 Note Agreement is
true and correct on the date hereof. The Company represents and warrants to each
Purchaser that:

Section 5.1.    Organization; Power and Authority. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation, and is duly qualified and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has the limited
liability company power and authority to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the other
Financing Documents to which it is a party and to perform the provisions hereof
and thereof.

Section 5.2.    Authorization, Etc. This Agreement and the other Financing
Documents have been duly authorized by all necessary limited liability company
or limited partnership action on the part of the Company and the Member, and
this Agreement and the other Financing Documents constitute, and upon execution
and delivery thereof each Note will constitute, a legal, valid and binding
obligation of the Company and the Member, enforceable against it in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3.    Disclosure. This Agreement, the other Financing Documents and
the documents, certificates or other writings delivered to the Purchasers by or
on behalf of the Company in connection with the transactions contemplated
hereby, and the financial statements listed in Schedule 5.5 (this Agreement, and
such documents, certificates or other writings listed on Schedule 5.3, and such
financial statements delivered to each Purchaser and listed on Schedule 5.5
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Company to be reasonable at the time made and on the Closing Date, it being
recognized by each Purchaser that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. Except as disclosed in
the Disclosure Documents, since December 31, 2009, there has been no change in
the financial condition, operations, business, properties or prospects of the
Company except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.

 

-7-



--------------------------------------------------------------------------------

Section 5.4.    Organization and Ownership of Interests in the Company.
Schedule 5.4 contains a complete and correct list and description of (i) the
Company’s jurisdiction of its organization and its ownership structure, (ii) the
Company’s Subsidiaries, and (iii) the Company’s senior officers. The Company has
no Subsidiaries as of the Closing Date except as shown on Schedule 5.4.

Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements listed on
Schedule 5.5. All of such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial positions of the Company as of the respective dates
specified in such Schedule and the results of operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company has no material liabilities that are
not disclosed on such financial statements or otherwise disclosed in the
Disclosure Documents.

Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes and the
other Financing Documents to which it is a party, do not and will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or limited partnership or limited liability
company agreement, or any other agreement or instrument to which the Company is
bound or by which the Company or any of its properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to such Person.

Section 5.7.    Governmental Authorizations, Etc. Except as set forth on
Schedule 5.7, no consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority is required in connection with
the execution, delivery or performance by the Company of this Agreement or the
Notes or any of the other Financing Documents to which it is a party.

Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or its
property in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

(b)    The Company is not in default under any agreement or any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority or is in
violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws or the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------

Section 5.9.    Taxes. The Company has filed all material tax returns that are
required to have been filed (or timely requests for extensions have been filed,
have been granted, and are not expired) in any jurisdiction, and has paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon it or its properties, assets, income or franchises, to
the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which such Person has established
adequate reserves in accordance with GAAP. The Company knows of no basis for any
tax or assessment that could reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Company in
respect of Federal, state or other taxes for all fiscal periods are adequate.

Section 5.10.    Permits; Material Agreements. The Company owns or possesses all
governmental and third party licenses, permits, franchises, authorizations, that
are material to its business (collectively, the “Required Permits”), without
known conflict with the rights of others. All Required Permits are listed in
Schedule 5.10. The agreements listed on Schedule 5.10 constitute and include all
material contracts and agreements to which the Company is a party. Each such
agreement is in full force and effect, and constitutes the legal, valid and
binding obligation of each party thereto as of the date hereof.

Section 5.11.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 401(a)(29), 412 or 430(k) of the Code or section 4068 of ERISA,
other than such liabilities or Liens as would not be individually or in the
aggregate material.

(b)    The ratio of (x) the aggregate actuarial value of assets as defined in
and determined in accordance with Code section 430(g)(3)(B) and adopted by the
Company under each Plan (other than a Multiemployer Plan) to (y) the present
value of the aggregate benefit liabilities under each such Plan, exceeds 80%, as
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report. The terms “current value” and “present
value” have the meanings specified in section 3 of ERISA.

(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are material.

 

-9-



--------------------------------------------------------------------------------

(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended calendar year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company is not material to it.

(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any non-exempt prohibited transaction under
section 406 of ERISA or in connection with which a tax could be imposed pursuant
to section 4975(c)(1)(A)-(D) of the Code. The representation by the Company to
each Purchaser in the first sentence of this Section 5.11(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

Section 5.12.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any person other than the Purchasers and
not more than five other Institutional Investors, each of which has been offered
the Notes at a private sale for investment. Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.

Section 5.13.    Use of Proceeds; Margin Regulations. The Company applied the
proceeds of the sale of the Notes to (i) make an equity contribution to SDTS,
(ii) pay all fees, expenses and costs related to Closing, and (iii) to fund the
Debt Service Reserve Account in accordance with the terms of the Depositary
Agreement. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in Regulation U.

Section 5.14.    Existing Indebtedness; Future Liens. (a) Schedule 5.14 sets
forth a complete and correct list of all outstanding Indebtedness of the Company
as of March 31, 2010 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any). Since March 31, 2010, there has been no material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company. The Company is not in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any of its Indebtedness and no event or condition exists with respect to any of
its Indebtedness that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

 

-10-



--------------------------------------------------------------------------------

(b)    The Company has not agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not otherwise permitted
by Section 10.5.

(c)    The Company is not a party to, nor otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company.

Section 5.15.    Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Notes by the Company hereunder nor the use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

(b)    Neither the Company nor the Member: (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person. The Company
and the Member are in compliance, in all material respects, with the USA Patriot
Act.

(c)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company and the Member.

Section 5.16.    Status under Certain Statutes. (a) The Company is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.

(b)    The Company is not a “public utility” under the FPA and the regulations
of FERC thereunder. The execution, delivery and performance of the Company’s
obligations under the Financing Documents requires no authorization of approval
by, or notice to, and is not subject to the jurisdiction of, FERC under the FPA.

(c)    The Company is not a “holding company” under PUHCA and the regulations of
FERC thereunder and will not become such a “holding company” as a result of the
Cap Rock Transaction.

(d)    Solely by virtue of the execution, delivery and performance of the
Financing Documents, no Purchaser will become subject to any of the provisions
of the FPA, PUHCA (based on FERC’s currently effective definitions under PUHCA)
or the Public Utility Regulatory Act of Texas, or to regulation under any such
statute.

 

-11-



--------------------------------------------------------------------------------

Section 5.17.    Collateral. Intentionally Omitted.

SECTION 6.    REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is an “Accredited Investor” as defined in Rule 501 of Regulation D under
the Securities Act. Each Purchaser severally represents that it is purchasing
the Notes for its own account or for one or more separate accounts maintained by
such Purchaser or for the account of one or more pension or trust funds and not
with a view to the distribution thereof, provided that the disposition of such
Purchaser’s property shall at all times be within such Purchaser’s control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset

 

-12-



--------------------------------------------------------------------------------

manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied as of the last day of the most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10% if such Person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)    the Source is a governmental plan; or

(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.    INFORMATION.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each Holder of Notes:

(a)    Quarterly Statements — within 45 days after the end of each quarterly
fiscal period in each calendar year of the Company and its Subsidiaries
(excluding the last quarterly fiscal period of each such calendar year),
duplicate copies of

(i)    balance sheets of the Company and its Subsidiaries on a consolidated
basis as at the end of such quarter, and

 

-13-



--------------------------------------------------------------------------------

(ii)    profit and loss statements and cash flows statements for the Company and
its Subsidiaries on a consolidated basis for such quarter and (in the case of
the second and third quarters) for the portion of the calendar year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous calendar year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Company as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments;

(b)    Annual Statements — within 105 days after the end of each calendar year
of the Company, duplicate copies of

(i)    balance sheets of the Company on a consolidated basis as at the end of
such year, and

(ii)    statements of income, profit and loss statements and cash flows
statements for the Company on a consolidated basis for such year,

setting forth in each case in comparative form the figures for the previous
calendar year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A)    an opinion thereon of Ernst & Young LLP or another independent public
accounting firm of nationally recognized standing selected by the Company
(herein, the “Approved Accountant”), which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of the Approved Accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, and

(B)    a certificate of the Approved Accountants stating that they have reviewed
this Agreement and stating further whether, in making their audit, they have
become aware of any condition or event that then constitutes a Default or an
Event of Default, and, if they are aware that any such condition or event then
exists, specifying the nature and period of the existence thereof (it being
understood that the Approved Accountants shall not be liable, directly or
indirectly, for any failure to obtain knowledge of any Default or Event of
Default unless the Approved Accountants should have obtained knowledge thereof
in making an audit in accordance with generally accepted auditing standards or
did not make such an audit);

 

-14-



--------------------------------------------------------------------------------

(c)    Other Reports — promptly upon their becoming available, and to the extent
not otherwise required to be delivered pursuant to another provision of this
Agreement, one copy of (i) each financial statement and such other reports and
notices as a Holder may reasonably request sent by the Company to its Member,
(ii) each report or filing (without exhibits except as expressly requested by
such Holder) other than regular and periodic reports and filings made by the
Company to any state or Federal regulatory body, and (iii) each report or notice
made by SDTS to the holders of its notes issued pursuant to the SDTS 2009 Note
Agreement or the SDTS 2010 Note Agreement;

(d)    Notice of Default or Event of Default — promptly, and in any event within
5 Business Days after (i) a Responsible Officer of the Company becoming aware of
the existence of any Default or Event of Default or that any Person has given
any notice or taken any action with respect to a claimed default hereunder or
that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto and (ii) the Company
receives a written notice of default under a System Lease from the applicable
Qualified Lessee, a copy of such notice of default or a written notice
specifying the nature and period of existence of such default and what action
the Company is taking or proposes to take with respect thereto;;

(e)    [Intentionally Omitted];

(f)    [Intentionally Omitted];

(g)    Notices from Governmental Authority — promptly, and in any event within 5
Business Days of receipt of (or knowledge thereof by a Responsible Officer of
the Company) copies of any notice to the Company, any Subsidiary, or the Member
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

(h)    Other Notices — promptly, and in any event within 5 Business Days of
receipt (or knowledge by a Responsible Officer of the Company) thereof:

(i)    any pending or threatened adversarial or contested proceeding of or
before a Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(ii)    any litigation or proceeding taken or threatened in writing against the
Company, the Member or any Subsidiary, that, if successful, could reasonably be
expected to result in a Material Adverse Effect.

(i)    Annual Operating Budgets — As soon as available and in any event within
30 days after the close of each fiscal year of each of Sharyland and SDTS, the
annual budget of each of Sharyland and SDTS.

(j)    Information Required by Rule 144A — upon the request of such Holder (and
shall deliver to any qualified institutional buyer designated by such Holder),
such financial and other information as such Holder may reasonably determine to
be necessary in order to permit

 

-15-



--------------------------------------------------------------------------------

compliance with the information requirements of Rule 144A under the Securities
Act in connection with the resale of Notes, except at such times as the Company
is subject to the reporting requirements of section 13 or 15(d) of the Exchange
Act (for the purpose of this Section 7.1(j), the term “qualified institutional
buyer” shall have the meaning specified in Rule 144A under the Securities Act);
and

(k)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or relating to the ability of the Company to
perform its obligations hereunder and under the Notes as from time to time may
be reasonably requested by any such Holder of Notes.

Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer setting forth:

(a)    Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 9.6, 10.6 and 10.9 of this Agreement, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b)    Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that no Default or an
Event of Default has occurred and is continuing or, if any such condition or
event has occurred and is continuing (including, without limitation, any such
event or condition resulting from the failure of the Company to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

Section 7.3.    Visitation. The Company shall permit the representatives of each
Holder of Notes that is an Institutional Investor:

(a)    No Default — if no Default or Event of Default then exists, at the
expense of such Holder (or in the case of the Collateral Agent, the Holders) and
upon reasonable prior notice, to visit the principal executive office of the
Company, to discuss the affairs, finances and accounts of the Company with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company, all at such reasonable
times and as often as may be reasonably requested in writing; and

 

-16-



--------------------------------------------------------------------------------

(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the
Company, to examine all its books of account, records, reports and other papers,
to make copies and extracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company), all at such times and as often as may be
reasonably requested.

SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Amortization; Maturity. On each Payment Date, the Company will
prepay the principal amounts set forth in the amortization schedule attached
hereto as Schedule 8.1 (the “Amortization Schedule”) (or such lesser principal
amount as shall then be outstanding) of the Notes at par and without payment of
the Yield-Maintenance Amount or any premium, provided that upon any partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of each
required prepayment of the Notes becoming due under this Section 8.1 on and
after the date of such prepayment shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Notes is reduced as a result of the
prepayment. The entire unpaid principal balance of the Notes shall be due and
payable on the Maturity Date.

Section 8.2.    Optional Prepayments with Yield-Maintenance Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than $1,000,000
in the case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Yield-Maintenance Amount determined for the prepayment date with respect
to such principal amount. The Company will give each Holder of Notes written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such Holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Yield-Maintenance Amount due
in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to such prepayment, the Company shall deliver to each
Holder of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Yield-Maintenance Amount as of the specified prepayment
date.

Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Yield-Maintenance
Amount, if any. From and after such date, unless the Company shall fail to pay

 

-17-



--------------------------------------------------------------------------------

such principal amount when so due and payable, together with the interest and
Yield-Maintenance Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to Section 13.2(b); provided that if an Affiliate which
does not Control and is not Controlled by the Company has so acquired any of the
outstanding Notes, such acquisition shall not constitute an Event of Default.
The Company will promptly cancel all Notes acquired by it or any Affiliate
pursuant to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

Section 8.6.    Yield-Maintenance Amount.

“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Yield-Maintenance Amount may in no event be less
than zero. For the purposes of determining the Yield-Maintenance Amount, the
following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run
U.S. Treasury securities having a maturity equal to the Remaining Average Life
of such Called Principal as of such Settlement Date, or (ii) if such yields are
not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.

 

-18-



--------------------------------------------------------------------------------

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

SECTION 9.    AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1.    Compliance with Law. Without limiting Section 10.4, the Company
will, and will cause its Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which it is subject, including, without
limitation, ERISA, the USA Patriot Act and Environmental Laws, and will obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its businesses to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

-19-



--------------------------------------------------------------------------------

Section 9.2.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that none of the Company or any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by such Person on a timely basis in good faith and in
appropriate proceedings, and such Person has established adequate reserves
therefor in accordance with GAAP on its books or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

Section 9.3.    Existence, Etc. The Company will at all times preserve and keep
in full force and effect its limited liability company existence and all rights
and franchises of the Company unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect. The Company will cause each of its
Subsidiaries to at all times preserve and keep in full force and effect its
limited liability company, corporate or limited partnership existence, except as
permitted pursuant to Section 10.2.

Section 9.4.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over such Person.

Section 9.5.    Collateral; Further Assurances. The Company shall take all
actions necessary to insure that the Collateral Agent, on behalf of the Secured
Parties, has and continues to have in all relevant jurisdictions duly and
validly created, attached, perfected and enforceable first-priority Liens on the
Collateral constituting UCC Collateral, in each case, to the extent required
under the Security Documents (including after-acquired Collateral), subject to
no Liens other than Permitted Liens. The Company shall cause the Obligations to
constitute direct senior secured obligations of the Company and to rank senior
in right of payment and to rank senior in right of security (other than
Permitted Liens) with respect to Collateral granted in the Security Documents to
all other Indebtedness of the Company (other than Permitted Secured
Indebtedness, with which it shall be pari passu in accordance with the terms of
the Collateral Agency Agreement).

Section 9.6.    Financial Ratios. (a) The Company shall at all times maintain,
on a consolidated basis, a Total Debt to Capitalization Ratio of not more than
0.75 to 1.00.

(b)    The Company shall maintain, for each period of four consecutive fiscal
quarters, a Consolidated Debt Service Coverage Ratio of at least 1.20 to 1.00;
provided that for purposes of this Section 9.6(b), the Debt Service Coverage
Ratio shall be deemed to be 1.20 to 1.00 for the three fiscal quarters ending
December 31, 2009, March 31, 2010 and June 30, 2010.

 

-20-



--------------------------------------------------------------------------------

Section 9.7.    Debt Service Reserve Account. The Company shall establish and
maintain a Debt Service Reserve Account at the Depositary in accordance with the
Depositary Agreement and shall fund the Debt Service Reserve Account as required
in the Depositary Agreement. All amounts held in the Debt Service Reserve
Account shall be held in cash or in Permitted Investments.

SECTION 10.    NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1.    Transactions with Affiliates. The Company will not and will not
cause or permit any Subsidiary to enter into directly or indirectly any
transaction or group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate, other than, (i) transactions with Project
Finance Subsidiaries as permitted by Section 9.7(b) of the SDTS 2010 Note
Agreement and other transactions between or among the Company and one or more
Subsidiaries, or any subset thereof, to the extent permitted under
Sections 10.3, 10.6 and 10.7, (ii) in the case of a Qualified Lessee, pursuant
to a Lease or another lease of transmission and distribution assets that
satisfies clause (vii) of this Section 10.1, (iii) any Qualified Lessee
Affiliate Loan and any Indebtedness permitted under Section 10.6(d)(ii) of the
SDTS 2010 Note Agreement, (iv) transactions entered into in connection with the
Cross Valley Project on or prior to the Cross Valley Project Transfer and the
Golden Spread Project on or prior to the Golden Spread Project Transfer,
(v) ROFO Transfers[reserved], (iii) [reserved], (iv) [reserved], (v) Permitted
Affiliate Loans, (vi) payment of customary fees and reasonable out-of-pocket
costs to, and indemnities for the benefit of, directors, officers and employees
of the Borrower and its Subsidiaries in the ordinary course of business, orand
(vii) upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than would be obtained in a comparable arms-length transaction with a
Person not an Affiliate; provided that transactions will be deemed to meet the
requirements of this clause (vii) if (A) prior to a Qualifying IPO, such
transaction are on terms approved by the holders of a majority of the equity
interests of InfraREIT held by Persons who do not have a separate material
interest in such transaction other than by virtue of their ownership of such
equity interests, or by a majority of the directors nominated by such Persons,
and (B) upon the completion of a Qualifying IPO and thereafter, such
transactions are on terms approved by a majority of the board of directors (or
comparable governing body) of InfraREIT or an Affiliate thereof who are
“independent” (as such term is defined pursuant to the rules of the primary
exchange on which the equity interests are then listed for trading), or a
majority of the “Independent” members of a committee of any such board of
directors (or comparable governing body)..

Section 10.2.    Merger, Consolidation, Etc. The Company will not and will not
cause or permit any of its Subsidiaries to consolidate with or merge with any
other Person or convey, transfer or lease all or substantially all of its assets
in a single transaction or series of transactions to any Person except that
(i) SDTS and its Subsidiaries may engage in transactions permitted under
Section 10.2 of the SDTS 2010 Note Agreement, (ii) so long as immediately after
giving effect to such merger or consolidation or such conveyance, transfer or
lease of all or substantially all of its assets, no Default or Event of Default
shall have occurred or will result therefrom, the Company or any Subsidiary may
merge or consolidate with another Person, and any Subsidiary

 

-21-



--------------------------------------------------------------------------------

may convey, transfer or lease all or substantially all of its assets to another
Person, so long as, after giving effect to such merger or consolidation, or such
conveyance, transfer or lease of all or substantially all of its assets,
(a) with respect to any merger or consolidation to which the Company is a party,
the Company shall be the surviving entity, (b) with respect to any merger or
consolidation to which a Subsidiary is a party but the Company is not, a
Subsidiary (other than a Project Finance Subsidiary) shall be the surviving
entity and (c) with respect to any conveyance, transfer or lease of all or
substantially all of its assets by the Company or any Subsidiary, the Company or
another Subsidiary (other than a Project Finance Subsidiary) shall be the
transferee or lessee of such assets, and (iii) the FERC Merger shall be
permitted[reserved].

Section 10.3.    Line of Business. The Company will not engage in any business
other than owning the outstanding membership interest in SDTS and in other
Subsidiaries (permitted under Section 10.8), the general business nature of
which, when taken as a whole, is the transmission and distribution of electric
power and the provision of ancillary services. The Company will not cause or
permit any Subsidiary to engage in any business if, as a result, the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the
transmission and distribution of electric power and the provision of ancillary
services.

Section 10.4.    Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any applicable United States (federal or state)
anti-terrorism law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any holder to sanctions under CISADA or any similar
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions.

Section 10.5.    Liens. The Company will not directly or indirectly create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to the Collateral or any other property
of the Company, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits, or on any other asset now owned or hereafter acquired by the
Company, except (each, a “Permitted Lien”):

(a)    Liens created by the Financing Documents;

(b)    Liens for taxes, assessments or other governmental charges which are not
yet due and payable or the payment of which is not at the time required by
Section 9.2;

(c)    any attachment or judgment Lien, unless such attachment or judgment Lien
constitutes an Event of Default under Section 11(l) hereof;

 

-22-



--------------------------------------------------------------------------------

(d)    Liens existing on the Second Amendment Date and securing the Indebtedness
of the Company referred to in Schedule 10.6 hereto;

(e)    Any interest of title of a lessor under leases; and

(f)    Liens securing Permitted Secured Indebtedness on a pari passu basis with
the Obligations in accordance with the terms of the Collateral Agency Agreement.

Section 10.6.    Indebtedness. The Company will not incur, or in any manner
become or be liable in respect of any Indebtedness, except the following
Indebtedness, which may be incurred subject to the requirements of the last
paragraph of this section:

(a)    Indebtedness evidenced by the Financing Documents;

(b)    Indebtedness existing on the Second Amendment Date and referred to in
Schedule 10.6 hereto; or

(c)    Indebtedness of the Company that if incurred, would not result in a
breach of Section 9.6(a); provided, that if the Indebtedness is proposed to be
secured by any property of the Company or any other Collateral, then at least 5
Business Days (or such shorter period reasonably agreed by the Required Holders)
prior to the incurrence of Indebtedness, the Company shall (x) notify the
Holders of the intent to incur such Indebtedness, which notice shall set forth
in reasonable detail (i) the amount and proposed economic terms of such
Indebtedness, (ii) the type of lender or purchaser and (iii) the proposed
collateral for such Indebtedness (which proposed collateral may include any or
all of the “Collateral” as defined in the Collateral Agency Agreement), and
(y) deliver to the Collateral Agent and the other parties to the Collateral
Agency Agreement an executed joinder agreement pursuant to which all the
proposed holders of such Indebtedness have become party to the Collateral Agency
Agreement.; or

(d)     (i) any Permitted Affiliate Loan the aggregate principal amount of which
does not exceed $325,000,000 outstanding at any given time and (ii) other
Indebtedness owing to Affiliates otherwise acceptable to the Required Holders.

Indebtedness may be incurred under this Section 10.6(c) only if no Default or
Event of Default exists or, as a result of such incurrence would exist.

Section 10.7.    Loans, Advances, Investments and Contingent Liabilities. The
Company will not make or permit to remain outstanding any loan or advance to, or
extend credit other than credit extended in the ordinary course of business to
any Person, or own, purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any Person, or
commit to do any of the foregoing, except (a) Permitted Investments,
(b) ownership, purchase and acquisition of equity interests in and capital
contributions to Project Finance Subsidiaries, and (c) Investments in
Wholly-Owned Subsidiaries other than Project Finance Subsidiaries and
(d) Qualified Lessee Affiliate Loans.

Section 10.8.    No Subsidiaries. The Company shall have no Subsidiaries other
than Project Finance Subsidiaries and Wholly Owned Subsidiaries. The Company
shall give the Holders notice 5 Business Days prior to creating any new
Subsidiaries.

 

-23-



--------------------------------------------------------------------------------

Section 10.9.    Restricted Payments. The Company will not, directly or
indirectly, make or declare any Distribution unless the following conditions are
met (the “Restricted Payment Conditions”):

(a)    there does not exist and, after giving effect to the proposed
Distribution, there will not exist, a Default or an Event of Default; and

(b)    the balance in the Debt Service Reserve Account equals the Minimum Debt
Service Reserve Requirement.

The Company shall deliver to the Holders and the Collateral Agent before a
Distribution is made a certificate of a Responsible Officer of the Company
stating that each of the foregoing conditions has been satisfied and, if
requested by any Holder, providing supporting data and calculations.

Section 10.10.    Amendments to Organizational Documents; Exercise of Rights.
The Company will not, and shall use commercially reasonable efforts not to
permit the Member to, amend, supplement, terminate, replace or waive any
provision of the Company Agreement or other organization documents. The Company
will not exercise its voting and other rights as a member of SDTS in a manner
that would (i) alter or restrict the Company’s right to receive, or SDTS ability
to make, distributions or (ii) cause or result in an act or omission by SDTS
that constitutes or contributes to the occurrence of a “Default” or “Event of
Default” under the SDTS 2009 Financing Documents or the SDTS 2010 Financing
Documents or any Security Document to which SDTS is a party. Notwithstanding
this Section 10.10, the Company may, without the consent of the Purchasers,
amend the Company Agreement and/or exercise its voting rights and other rights
as a member of SDTS as may be required to facilitate or implement any of the
following:

(a) to reflect the contribution of additional capital by the Member;

(b) to reflect changes to SDTS’s operating agreement or other organizational
documents permitted under Section 10.12 of the SDTS 2010 Note Purchase
Agreement;

(c) to reflect a change that is of an inconsequential nature and does not
adversely affect any Holders in any material respect, or to cure any ambiguity,
or correct or supplement any provision, not inconsistent with law or with the
provisions of this Agreement; and

(d) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a Federal or state agency or
contained in Federal or state law.

The Company will provide notice to the Holders at least 5 Business Days prior to
taking any such action under the foregoing sentence of this Section 10.10.

Section 10.11.    ERISA Compliance.

(a)    Relationship of Vested Benefits to Plan Assets. The Company will not as
of the last day of any calendar year permit any Plan to be “at risk” within the
meaning of Section 303

 

-24-



--------------------------------------------------------------------------------

of ERISA to the extent such action could reasonably be expected to result in a
Material Adverse Effect. The Company and its ERISA Affiliates will not incur
withdrawal liabilities (and will not become subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect.

(b)    Valuations. For the purposes of clause (a) above, all assumptions and
methods used to determine the actuarial valuation of vested and unvested
employee benefits under any Plan at any time maintained by the Company and the
present value of assets of any such Plan shall be reasonably consistent with
those determinations made for purposes of Section 5.11.

(c)    Prohibited Actions. The Company will not, nor, as applicable, will any
Plan at any time maintained by the Company

(i)    engage in any action that could reasonably be expected to cause the
execution and delivery of this Agreement and the issuance and sale of the Notes
hereunder to result in a non-exempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA and Section 4975(c) of the Code;

(ii)    fail to meet the minimum funding standards of Section 302 of ERISA or
Sections 412 and 430 of the Code, or seek or obtain a waiver thereof or fail to
make any required contribution to a Multiemployer Plan; or

(iii)    terminate any such Plan in a manner which could result in the
imposition of a Lien on the Property of the Company pursuant to Section 4068 of
ERISA that could reasonably be expected to result in a Material Adverse Effect.

Section 10.12.    Regulation.

(a)    The Company shall not be or become subject to FERC jurisdiction under the
FPA; provided, however, that the Company shall not be in default of the forgoing
negative covenant if the Company becomes subject to FERC jurisdiction under the
FPA solely as a result of a change to the FPA or in FERC’s interpretation
thereof or regulations thereunder, if the Company takes all necessary actions to
comply with applicable FERC requirements; and

(b)    The Company shall not violate in any material respect any regulation or
order of the Public Utility Commission of Texas applicable to it.

Section 10.13.    Additional Financial Covenants.

(a)    If the Company shall at any time enter into one or more agreements
pursuant to which Indebtedness in an aggregate principal amount greater than
$10,000,000 shall be outstanding and such agreement contains one or more
financial covenants which are more restrictive on the Company and its
Subsidiaries than the financial covenants contained in Section 9.6 of this
Agreement, then such more restrictive financial covenants and any related
definitions (the “Additional Financial Covenants”) shall automatically be deemed
to be incorporated into Section 9.6 of this Agreement by reference from the time
such other agreement becomes binding upon the Company until such time as such
other Indebtedness is repaid in full

 

-25-



--------------------------------------------------------------------------------

and all commitments related thereto are terminated; provided, that if at the
time of any such repayment or the termination of any such commitment a Default
or Event of Default shall exist under this Agreement, then such Additional
Financial Covenants shall continue in full force and effect under this Agreement
so long as such Default or Event of Default continues to exist. So long as such
Additional Financial Covenants shall be in effect, no modification or waiver of
such Additional Financial Covenants shall be effective unless the Required
Holders shall have consented thereto pursuant to Section 17.1 hereof. Promptly
but in no event more than 5 Business Days following the execution of any
agreement providing for Additional Financial Covenants, the Company shall
furnish each Holder with a copy of such agreement. Upon written request of the
Required Holders, the Company will enter into an amendment to this Agreement
pursuant to which this Agreement will be formally amended to incorporate the
Additional Financial Covenants on the terms set forth herein.

SECTION 11.    EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a)    the Company defaults in the payment of any principal or Yield-Maintenance
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b)    the Company defaults in the payment of any interest on any Note for more
than five days after the same becomes due and payable; or

(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), 9.6 or Section 10; or

(d)    the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
or in any other Financing Document (other than those referred to in another
paragraph of this Section 11) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) the Company receiving written notice of such default from
the Collateral Agent or Holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this
Section 11(d)); or

(e)    any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any other
Financing Document or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made; or

(f)    (i) A default or event of default occurs under the SDTS 2009 Note
Agreement or the SDTS 2010 Note Agreement or the RBC Agreement and such failure
continues for more than any cure period specified therefor; or

(g)    (i) theany Certificate of Conveniences and Necessity (#30192, #30026,
#30114 and #30191) issued or transferred by the Public Utility Commission of
Texas to Sharyland and, prior to the FERC Merger, the FERC Operator,SDTS
authorizing the ownership and operation of

 

-26-



--------------------------------------------------------------------------------

the System is terminated without being timely replaced, revoked or otherwise is
not in effect; or (ii) except as could not reasonably be expected to result in a
Material Adverse Effect, any other Required Permit is terminated without being
timely replaced (if such terminated Permit continues to be a Required Permit),
revoked or otherwise is not in effect; provided, however, that the termination
without immediate renewal of any franchise agreement pursuant to which the
Qualified Lessee operating the applicable portion of the System is authorized to
operate the System and collect fees for services shall not constitute an Event
of Default if the parties to the franchise agreement continue to perform in
accordance with the terms of such agreement notwithstanding the termination; or

(h)    (i) any Lien granted to the Collateral Agent on any material portion of
the Collateral, taken as a whole, pursuant to any of the Security Documents is
invalid, void, unenforceable or unperfected or ceases to have first priority
(subject to Permitted Liens), or any Person commences any proceeding or takes
any other action to render any such Lien invalid, or to avoid any such Lien or
to render any such Lien unenforceable or unperfected or to challenge the
priority of such Lien, in each case for any reason other than as expressly
permitted hereunder or thereunder (including by amendment, waiver and/or consent
granted in accordance with the terms hereunder or thereunder) or satisfaction in
full of the Obligations; or (ii) an event of default occurs under any Permitted
Secured Indebtedness, or the Company fails to comply with any material terms of
the Collateral Agency Agreement or commences any proceeding or takes any other
action to render any part of the Collateral Agency Agreement unenforceable for
any reason other than as expressly permitted hereunder or thereunder (including
by amendment, waiver and/or consent granted in accordance with the terms
hereunder or thereunder) or satisfaction in full of the Obligations; or

(i)    without limiting clause (h), (i) the Company is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $2,500,000 beyond any period of grace
provided with respect thereto, (ii) the Company is in default in the performance
of or compliance with any term of any evidence of any Indebtedness (including
any mortgage, indenture or other agreement relating thereto), which Indebtedness
is in an aggregate outstanding principal amount of at least $2,500,000, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) the Company has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $2,500,000,
or (y) one or more Persons have the right to require the Company to purchase or
repay such Indebtedness in an aggregate outstanding principal amount of at least
$2,500,000; or

(j)    the Company (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it or, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors,

 

-27-



--------------------------------------------------------------------------------

(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(k)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any such petition shall be filed against the
Company and such petition shall not be dismissed within 90 days; or

(l)    a final judgment or judgments for the payment of money aggregating in
excess of $2,500,000 are rendered against the Company and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or

(m)    (i) Hunt Family Members cease to Control Sharyland, (ii) any Person other
than a Qualified Lessee shall be the lessee under any lease with respect to the
System, (iii) the MemberOncor shall cease to own or control, directly or
indirectly, 90% of the outstanding equity interest of SDTS, or (iv) Hunt Family
Members cease to own and control, directly or indirectly, at least 5% of the
outstanding equity interests of the Member, unless (x) InfraREIT has become a
publicly held company, or (y) SDTS has total assets on its balance sheet valued
at $1,000,000,000 or greater; or; or

(n)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) any Plan shall be “at-risk” within the meaning of Section 303 of ERISA as
of the last day of any calendar year, (iv) the Company or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (v) the Company or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (vi) the Company establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of the Company thereunder; and any
such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.

As used in Section 11(n), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

-28-



--------------------------------------------------------------------------------

SECTION 12.    REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(j) or (k) (other than an Event of Default
described in clause (i) of Section 11(j) or described in clause (vi) of
Section 11(j) by virtue of the fact that such clause encompasses clause (i) of
Section 11(j)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b)    If any other Event of Default has occurred and is continuing, any Holder
or Holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any Holder or Holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Yield-Maintenance Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each Holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Yield-Maintenance Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the Holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such Holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Holders of not less than 51%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Yield-Maintenance Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Yield-Maintenance Amount, if any, and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, at
the Default Rate, (b) neither the Company nor any

 

-29-



--------------------------------------------------------------------------------

other Person shall have paid any amounts which have become due solely by reason
of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any Holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such Holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any Holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the Holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such Holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each Holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and Holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any Holder of a Note that is an
Institutional Investor, promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered Holders of Notes. In addition
to and not in limitation of any representations contained herein, each Holder
acknowledges and agrees that the Notes have not been registered under the
Securities Act and may not be transferred except pursuant to registration or an
exemption therefrom and in compliance with Section 13.2(b) hereof.

Section 13.2.    Transfer and Exchange of Notes. (a) Subject to compliance with
Section 13.2(b), upon surrender of any Note to the Company at the address and to
the attention of the designated officer (all as specified in Section 18(iii)),
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered Holder of such Note or such Holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
ten Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes (as
requested by the Holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such Holder may request and shall be
substantially in the form of Exhibit 1. Each such new Note shall be dated and
bear interest from

 

-30-



--------------------------------------------------------------------------------

the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $1,000,000, provided that
if necessary to enable the registration of transfer by a Holder of its entire
holding of Notes, one Note may be in a denomination of less than $1,000,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representations set forth in
Section 6.1 and Section 6.2.

(b)    Each Holder hereby agrees that it will not offer for sale or sell any of
its Notes or disclose any Confidential Information to any prospective transferee
of the Notes, other than to an Affiliate, or to another Holder without first
delivering written notice to the Company (a “Right of First Offer Notice”) of
its intent to sell such Notes and disclose such Confidential Information. Such
Right of First Offer Notice shall contain a reasonably detailed description of
the proposed terms of such sale, including, without limitation, the proposed
purchase price (the “Proposed Purchase Price”) for such Notes and the names of
up to ten prospective purchasers. If the Company so desires it may, within 5
Business Days of the receipt of such Right of First Offer Notice, inform such
Holder in writing of its intent to purchase, or have an Affiliate or
Institutional Investor designated by the Company purchase, such Notes (a
“Purchase Notice”) from the Holder delivering such Right of First Offer Notice
at the Proposed Purchase Price, provided, however, that if at such time a
Default or Event of Default shall have occurred and be continuing, the Company
shall not purchase, and shall not allow any Affiliate or Institutional Investor
designated by the Company to purchase, the Notes of the Holder delivering such
Right of First Offer Notice. The aggregate principal amount of the Notes
specified in such Purchase Notice shall be purchased by the Company, or such
Affiliate or Institutional Investor, for the Proposed Purchase Price, together
with accrued interest on such Notes to the purchase date, on the date specified
by the Company in such Purchase Notice, which shall be not more than 30 days
following delivery of such Purchase Notice. If a Holder does not receive a
Purchase Notice from the Company within 5 Business Days after the delivery of a
Right of First Offer Notice to the Company, such Holder shall have the right to
sell its Notes identified in such Right of First Offer Notice to one or more of
the prospective purchasers identified in such Right of First Offer Notice for a
price which is not less than the Proposed Purchase Price identified in such
Right of First Offer Notice for a period of 120 days from the date of such Right
of First Offer Notice. In the event that the prospective purchasers identified
by a Holder in a Right of First Offer Notice shall decline to purchase the Notes
within such 120 day period, then the Holder may identify up to 10 additional
Institutional Investors through a new Right of First Offer Notice.

Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the Holder of such Note is, or is a nominee
for, an original Purchaser or another Holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

-31-



--------------------------------------------------------------------------------

(b)    in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

SECTION 14.    PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Yield-Maintenance Amount, if any, and interest becoming due and
payable on the Notes shall be made in New York City, New York at the principal
office of JPMorgan Chase Bank National Association in such jurisdiction. The
Company may at any time, by notice to each Holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the Holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Yield-Maintenance Amount, if any, and
interest by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

SECTION 15.    EXPENSES, ETC.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of one firm of special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other Holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement or the Notes (whether or not such amendment, waiver
or

 

-32-



--------------------------------------------------------------------------------

consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement or the Notes or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement or the Notes, or by reason of being a Holder
of any Note, but only to the extent such subpoena or legal proceeding arises out
of matters related to the Company, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO provided. The
Company will pay, and will save each Purchaser and each other Holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
Holder in connection with its purchase of the Notes).

Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent Holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other Holder of a Note; provided, that no representation or warranty shall be
deemed to be made as of any time other than the date of execution and delivery
of this Agreement or such other document, certificate, instrument or agreement
containing such representation or warranty. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

SECTION 17.    AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the Holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Yield-Maintenance Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
Holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Section 8, 11(a), 11(b), 12, 17 or 20.

 

-33-



--------------------------------------------------------------------------------

Section 17.2.    Solicitation of Holders of Notes.

(a)    Solicitation. The Company will provide each Holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each Holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite Holders of Notes.

(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Holder of Notes as consideration for or as an inducement to the entering into by
any Holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each Holder of Notes then outstanding even if such Holder did
not consent to such waiver or amendment.

Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all Holders of Notes and is
binding upon them and upon each future Holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the Holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any Holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the Holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the Holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

SECTION 18.    NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a

 

-34-



--------------------------------------------------------------------------------

recognized overnight delivery service (charges prepaid), or (b) by registered or
certified mail with return receipt requested (postage prepaid), or (c) by a
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent:

(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii)    if to any other Holder of any Note, to such Holder at such address as
such other Holder shall have specified to the Company in writing, and

(iii)     if to the Company

Sharyland Distribution & Transmission Services, L.L.C.

1616 Woodall Rogers Freeway

Dallas, TX 75202

Attn:  Treasurer

Email:  treasury@oncor.com

            Kevin.Fease@oncor.com

(iii) if to the Company, to the Company at 1807 Ross Avenue, 4th Floor, Dallas,
Texas 75201, facsimile: (972) 499-1870 to the attention of David Campbell, or at
such other address as the Company shall have specified to the Holder of each
Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.    REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other Holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

-35-



--------------------------------------------------------------------------------

SECTION 20.    CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
Information delivered to any Purchaser by or on behalf of the Company in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement, provided that such term does not include information that (a) other
than as a result of disclosure by any Purchaser or its employees or agents in
violation of this Section 20 was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) other than as a result of
disclosure by any Purchaser or its employees or agents in violation of this
Section 20 subsequently becomes publicly known through no act or omission by
such Purchaser or any Person acting on such Purchaser’s behalf, (c) other than
as a result of disclosure by any Purchaser or its employees or agents in
violation of this Section 20 otherwise becomes known to such Purchaser other
than through disclosure by the Company or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. “Information” means information concerning the Company or its
Subsidiaries, irrespective of its source or form of communication, furnished by
or on behalf of the Company or any of its Subsidiaries, including without
limitation notes, analyses, compilations, studies or other documents or records
prepared by any Purchaser, which contain or reflect or were generated from
information supplied by or on behalf of the Company or its Subsidiaries. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other Holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which it offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any Federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Each Holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any Holder
of a Note of information required to be delivered to such Holder under this
Agreement or requested by such Holder (other than a Holder that is a party to
this Agreement or its nominee), such Holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

 

-36-



--------------------------------------------------------------------------------

SECTION 21.    SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original Holder of the Notes under this Agreement.

SECTION 22.    MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent Holder of a Note) whether so expressed or
not.

Section 22.2.    Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Yield-Maintenance Amount or interest on any Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; provided that if the maturity date of any
Note is a date other than a Business Day, the payment otherwise due on such
maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

Section 22.3.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with any financial covenants
contained in this Agreement, any election by the Company to measure an item of
Indebtedness using fair value (as permitted by Statement of Financial Accounting
Standards No. 159 or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.

Section 22.4.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

-37-



--------------------------------------------------------------------------------

Section 22.5.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b)    The Company consents to process being served by or on behalf of any
Holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such Holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

-38-



--------------------------------------------------------------------------------

(c)    In addition to and notwithstanding the provisions of Section 22.8(b)
above, the Company hereby irrevocably appoints CT Corporation System as its
agent to receive on its behalf and its property service of copies of the summons
and complaint and any other process which may be served in any action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to the Company, in care of the process agent at 111 Eighth Avenue, 13th
Floor, New York, New York 10011, and the Company hereby irrevocably authorizes
and directs the process agent to accept such service on its behalf. If for any
reason the process agent ceases to be available to act as process agent, the
Company agrees immediately to appoint a replacement process agent satisfactory
to the Required Holders.

(d)    Nothing in this Section 22.8 shall affect the right of any Holder of a
Note to serve process in any manner permitted by law, or limit any right that
the Holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

(e)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

Section 22.9.    Transaction References. The Company and the Holders shall not
refer to the other on an internet site or in marketing materials, press
releases, published “tombstone” announcements or any other print or electronic
medium, except with the referenced party’s prior written consent, which may be
withheld at its sole discretion.

* * * * *

 

-39-



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2014 Joinder Agreement” means a joinder agreement substantially in the form
attached to the Collateral Agency Agreement, to which each of the Company and
the Member Administrative Agent, on behalf of itself and the other Lenders, is a
party, pursuant to which the Member Administrative Agent became a Secured Party
under the Collateral Agency Agreement.

“Additional Financial Covenants” shall have the meaning given to it in
Section 10.13 hereof.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interest of the Company or any corporation of which the Company
beneficially owns or holds, in the aggregate, directly or indirectly, 10% or
more of any class of voting or equity interests; provided, however, that this
definition shall at all times exclude owners or investors in the Member other
than Hunt Family Members. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agreement” is defined in the introductory paragraph of this Agreement.

“Amortization Schedule” is defined in Section 8.1(a).

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Approved Accountant” is defined in Section 7.1(b)(A).

“Blocked Person” means (i) an OFAC Listed Person, (ii) an agent, department, or
instrumentality of, or a Person otherwise beneficially owned by, controlled by
or acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) a Person otherwise blocked, subject to
sanctions under or engaged in any activity in violation of U.S. Economic
Sanctions.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

Schedule B-1

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“Cap Rock Transaction” is defined in the SDTS 2010 Note Agreement.

“Cash Flow” means, for any period, the sum of the following (without
duplication): (i) all cash paid toOperating Cash Flow of SDTS during such period
under the System Leases, (ii) all cash distributions received by SDTS from
Project Finance Subsidiaries of SDTS during such period, (iii) all interest and
investment earnings, if any, paid to SDTS during such period on amounts on
deposit in the account created under the Deposit Agreement, if any,
(iv) revenues, if any, received by or on behalf of SDTS during such period under
any insurance policy as business interruption insurance proceeds, (v) direct
cash equity investments made by the Member in the Company during such period
(excluding equity contributed to a Project Finance Subsidiary) in an amount not
greater than the amount necessary to cause the Company to be in compliance with
the financial covenants set forth in Section 9.6 (each such investment, an
“Equity Cure”); provided, however, that during any period of four consecutive
fiscal quarters, “Cash Flow” shall include an Equity Cure in no more than two of
such quarters, (vi) proceeds of any borrowing made after the date hereof to the
extent used to finance the payment of bullet or balloon installments of
Indebtedness for borrowed money, (vii) to the extent that a direct Wholly-Owned
Subsidiary is formed in the future, (x) all cash paid to such Subsidiary during
such period under leases of such Subsidiary’s assets which is funded into the
Deposit Account pursuant to the Deposit Account Control Agreement, (y) all
interest and investment earnings paid to such Subsidiary during such period on
amounts on deposit in an account subject to a deposit account control agreement
in favor of the Collateral Agent (if any), and (z) revenues, if any, received by
or on behalf of such Subsidiary during such period under any insurance policy as
business interruption insurance proceeds and funded into the Deposit Account
pursuant to the Deposit Account Control Agreement.

“Cash Flow Available for Debt Service” for any period, means (i) Cash Flow
received during such period minusplus (ii)(A) all O&M Costs interest expense
paid during such period andminus ( Biii) if an Equity Cure has been made in any
fiscal quarter during the period for which Cash Flow Available for Debt Service
is calculated, the lesser of the aggregate amount of (x) such Equity Cure during
such period and (y) the aggregate amount of cash distributions paid by the
Company during such period.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Closing Date” means the date upon which the Closing occurs.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means all “Collateral” described in the Security Agreement and all
Membership Collateral.

“Collateral Agency Agreement” means the Amended and Restated Collateral Agency
Agreement, dated as of February 21, 2014, by and among the Collateral Agent, the
Company and the Holders (as may be amended, restated, amended and restated or
otherwise modified from time to time).

 

Schedule B-2

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., a
national association, acting in its capacity as Collateral Agent for itself and
the other Secured Parties, or its successors in such capacity appointed pursuant
to the terms of the Collateral Agency Agreement.

“Company” means Transmission and Distribution Company, L.L.C., a Texas limited
liability company, or any successor that becomes such in the manner prescribed
in Section 10.3.

“Company Agreement” means that certain Amended and Restated Company Agreement of
the Company, made effective as of December 2009, by the Member, as amended,
supplemented or otherwise modified.

“Confidential Information” is defined in Section 20.

“Consolidated Debt Service Coverage Ratio” means, for each period of four
consecutive fiscal quarters, the quotient of (i) Cash Flow Available for Debt
Service for such period to (ii) Debt Service for such period.

“Consolidated Net Worth” means at any date, the sum of all amounts that would,
in conformity with GAAP, be included on a consolidated balance sheet of the
Company and its consolidated Subsidiaries under members’ equity at such date,
plus minority interests, as determined in accordance with GAAP minus any
members’ equity attributable to any Project Finance Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“CREZ Lease” means (A) prior to the effectiveness of the CREZ Lease Amendment
and Restatement, the Amended and Restated Lease Agreement (CREZ Assets) dated as
of April 30, 2013, between SP, as lessor, and Sharyland, as lessee, and (B) upon
the effectiveness of the CREZ Lease Amendment and Restatement, the CREZ Lease
Amendment and Restatement, as such lease may be amended, restated, supplemented
or otherwise modified from time to time, or any new lease entered into in
replacement thereof.

“CREZ Lease Amendment and Restatement” means the Second Amended and Restated
Lease Agreement (CREZ Assets), between SP, as lessor, and Sharyland, as lessee,
with respect to the CREZ Project.

 

Schedule B-3

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“CREZ Project” shall mean the five transmission lines, four substations and
other facilities in Texas identified and awarded to Sharyland by the Public
Utility Commission of Texas (the “PUCT” ) in Docket Number 37902.

“Cross Valley Project” means the approximately 49 mile transmission line in
South Texas near the Mexican border, known as the “North Edinburg to Loma Alta
345 kV single-circuit transmission line” project, subsequently, renamed as the
“North Edinburg to Palmito 345 kV double-circuit transmission line” project,
which is built on double-circuit capable structures and the Palmito substation
located on the eastern terminus of the Cross Valley Project. The Cross Valley
Project is part of a 100 mile transmission line, which is jointly developed and
permitted by Sharyland and Electric Transmission Texas.

“Cross Valley Project Transfer” means the sale and Transfer of all of the equity
interests of CV Project Entity, L.L.C. to Cross Valley Partnership, L.P. for a
purchase price at least equal to the Cross Valley Project’s rate base cost at
such time.

“Debt Service” for any period, the aggregate (without duplication) of (i) all
amounts of interest on the Notes and in respect of other Indebtedness of the
Company or of SDTS required to be paid during such period, plus (ii) all amounts
of principal on the Notes and in respect of other Indebtedness of the Company or
of SDTS required to be paid during such period, excluding any optional
prepayments of principal during such period, plus (iii) all other premiums,
fees, costs, charges, expenses and indemnities due and payable to the Holders or
the other Secured Parties and holders of other Indebtedness of the Company or of
SDTS and agents acting on their behalf during such period.

“Debt Service Reserve Account” is defined in the Depositary Agreement.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum from time to time equal to
the greater of (i) 10.5% per annum, and (ii) 2% over the rate of interest
publicly announced by The Bank of New York Mellon from time to time in New York
as its “base” or “prime” rate.

“Depositary” means The Bank of New York Mellon Trust Company, N.A., a national
association, in its capacity as Depositary under the Depositary Agreement, or
its successor in such capacity appointed pursuant to the terms of the Depositary
Agreement.

“Depositary Agreement” is defined in Section 4.12(c).

“Deposit Account Control Agreement” is defined in Section 4.12(c).

“Deposit Account Control Bank” means Bank of America, N.A. in such capacity
under the Deposit Account Control Agreement.

“Development Agreement” means that certain Development Agreement to be entered
into among Hunt Transmission Services, L.L.C., Sharyland, InfraREIT and/or the
Member in connection with one or more New Projects, pursuant to which Hunt
Transmission Services, L.L.C. has granted InfraREIT a right of first offer
related to the New Projects identified therein, as amended from time to time in
accordance with its terms.

 

Schedule B-4

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“Disclosure Documents” is defined in Section 5.3.

“Distributions” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such equity interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERCOT” means the Electric Reliability Council of Texas.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“FERC” means the Federal Energy Regulatory Commission, or any successor agency
to its duties and responsibilities.

“FERC Lease” means (A) prior to the effectiveness of the FERC Lease Amendment
and Restatement, the Second Amended and Restated Lease Agreement, dated as of
July 1, 2012, between FERC Owner and FERC Operator and (B) upon the
effectiveness of the FERC Lease Amendment and Restatement, the FERC Lease
Amendment and Restatement, as such lease may be amended, restated, supplemented
or otherwise modified from time to time, or any new lease entered into in
replacement thereof.

“FERC Lease Amendment and Restatement” means the Third Amended and Restated
Lease Agreement (Stanton Transmission Loop Assets) between FERC Owner, as
lessor, and FERC Operator, as lessee.

 

Schedule B-5

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“FERC Merger” means the anticipated transaction or series of transactions
pursuant to which SDTS FERC L.L.C. will merge into SDTS and SU FERC L.L.C. will
merge into Sharyland.

“FERC Operator” means (A) prior to the FERC Merger, SU FERC, L.L.C., a
Subsidiary of Sharyland, and (B) upon the completion of the FERC Merger,
Sharyland.

“FERC Owner” means (A) prior to the FERC Merger, SDTS FERC, L.L.C., a Subsidiary
of SDTS, and (B) upon the completion of the FERC Merger, SDTS.

“Financing Documents” means, collectively, this Agreement, the Notes, the
Security Documents and any other documents, agreements or instruments entered
into in connection with any of the foregoing.

“FPA” means the Federal Power Act, 16 U.S.C. §§791 et seq., as amended, and the
regulations of the FERC thereunder.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America. In the event that any “Accounting Change” (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, ratios, standards or terms in this Agreement, then the
Company and the Holders agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the financial condition
of the Company, and SDTS and Sharyland shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by the Company and the
Holders, all financial covenants, ratios, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Golden Spread Project” means a new 345 kilovolt transmission line that will be
approximately 55 miles long and will connect the Golden Spread Electric
Cooperative, Inc. Antelope-Elk Energy Center in Hale County, approximately 1.6
miles north of the City of Abernathy on County Road P, to the proposed White
River Station that will be built by Sharyland in Floyd County, approximately 9
miles northeast of the City of Floydada and 1.1 miles east of the intersection
of County Road 231 and County Road 200 and the Abernathy substation that is
located in the western portion of the transmission line

“Golden Spread Project Transfer” means the sale and Transfer of all of the
equity interests of the GS Project Entity to a Person Controlled by one or more
Hunt Family Members for a purchase price at least equal to the Golden Spread
Project’s rate base cost at such time

 

Schedule B-6

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“Governmental Authority” means

(a)    the government of:

(i)    the United States of America or any State or other political subdivision
thereof, or

(ii)    any other jurisdiction in which the Company conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Company,
or

(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government, or

(c)    ERCOT, or

(d)    the Texas Regional Entity.

“GS Project Entity” shall mean a Project Finance Subsidiary of SDTS created to
finance and develop the Golden Spread project.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person:

(a)    to purchase such Indebtedness or any property constituting security
therefor;

(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness;

(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness of the ability of any
other Person to make payment of the Indebtedness; or

(d)    otherwise to assure the owner of such Indebtedness against loss in
respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which

 

Schedule B-7

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

is or shall be restricted, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.

“Holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hunt Family Members” means (i) Ray L. Hunt; (ii) the spouse of Ray L. Hunt and
each of his children and siblings; (iii) the spouse and lineal descendants of
any Person identified in the foregoing clause (ii); (iv) any trust or account
primarily for the benefit of any Person or Persons identified in the foregoing
clauses (i), (ii) or (iii); (v) any corporation, partnership or other entity in
which any of the Persons identified in the foregoing clauses (i), (ii), (iii),
or (iv) are the beneficial owners of and Control substantially all of the shares
of capital stock, membership interests, partnership interests or other equity
interests and options or warrants to acquire, or securities convertible into,
capital stock, membership interest, partnership interests or other equity
securities of an entity; and (vi) the personal representative or guardian of any
of the Persons identified in the foregoing clauses (i), (ii) and (iii) upon such
Person’s death for purposes of the administration of such Person’s estate or
upon such Person’s disability or incompetency for purposes of the protection and
management of the assets of such Person.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a)    its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock;

(b)    its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);

(c)    (i) all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases and (ii) all liabilities which would appear on
its balance sheet in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as Capital Leases;

(d)    all liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

(e)    all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);

(f)    the aggregate Swap Termination Value of all Swap Contracts of such
Person; and

(g)    any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

 

Schedule B-8

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“InfraREIT” means Qualifying IPO, InfraREIT, L.L.C., a Delaware limited
liability company, and any of its successors.

“Initial NPA” is defined in the recitals hereto.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any Holder of a
Note holding (together with one or more of its Affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any Holder of any Note.

“Leases” means (i) the System Leases, the CREZ Lease, the FERC Lease and any
other leases of transmission and distribution and related assets to a Qualified
Lessee under which the Company or any Subsidiary of the Company is a party as a
lessor, and (ii) any lease of transmission and distribution and related assets
pursuant to which Sharyland is the lessee and a Subsidiary of Sharyland or
another Person Controlled by one or more Hunt Family Members is the lessor;
provided, no such lease will qualify as a “Lease” hereunder if each of the three
following criteria apply: (x) Sharyland is the lessee, (y) cash rental payments
have become due and payable pursuant thereto, and (z) none of the Company, a
Subsidiary of the Company or a Subsidiary of Sharyland is the lessor.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person, in each case in the nature of a
security interest of any kind whatsoever.

“Material Adverse Effect” means a material adverse effect upon and/or material
adverse developments with respect to (a) the operations, business, assets,
properties, liabilities or financial condition of the Company and its
Subsidiaries (taken as a whole), (b) the ability of the Company to perform its
obligations under this Agreement, the Notes, and the Security Documents; (c) the
validity or enforceability of the Notes, this Agreement or any other material
Financing Document or the rights or remedies of the Holders hereunder or
thereunder or (d) the validity, perfection or priority of the Collateral Agent’s
Liens on any material Collateral.

“Maturity Date” means December 30, 2020.

“McAllen Lease” shall mean (A) prior to the effectiveness of the McAllen Lease
Amendment and Restatement, the Second Amended and Restated Master System Lease
Agreement, dated as of July 1, 2012, between SDTS, as lessor, and Sharyland, as
lessee, and (B) upon the effectiveness of the McAllen Lease Amendment and
Restatement, the McAllen Lease Amendment and Restatement, as such lease may be
amended, restated, supplemented or otherwise modified from time to time, or any
new lease entered into in replacement thereof.

 

Schedule B-9

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“McAllen Lease Amendment and Restatement” the Third Amended and Restated Master
System Lease Agreement (McAllen System), between SDTS, as lessor, and Sharyland,
as lessee.

“Member” means InfraREIT Partners, LP, a Delaware limited partnership.

“Member Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under the Member Credit Agreement, or any successor
administrative agent

“Member Credit Agreement” means that certain Credit Agreement dated as of
January 3, 2014 among the Member, as borrower, the Member Administrative Agent,
as administrative agent, and the other lenders, agencies and institutions from
time to time party thereto.

“Membership Collateral” is defined and described in the Pledge Agreement

“Minimum Debt Service Reserve Requirement” means, on any date, scheduled
principal plus interest payable on the Notes on the two Payment Dates following
such date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“New Project” means any transmission or distribution project, including any such
project acquired or built by a Project Finance Subsidiary, any “Footprint
Project” (as defined in the Leases) that the Company or any Subsidiary of the
Company funds pursuant to a Lease and any such project that InfraREIT or a
Subsidiary thereof acquires pursuant to the Development Agreement.

“Non-Recourse Debt” means Indebtedness of a Project Finance Subsidiary that, if
secured, is secured solely by a pledge of collateral owned by that Project
Finance Subsidiary and the ownership interests in such Project Finance
Subsidiary and for which no Person other than such Project Finance Subsidiary is
personally liable.

“Notes” is defined in Section 1.

“O&M Costs” is defined in the SDTS 2010 Note Agreement, it being understood that
each reference to the “Company” in such definition is a reference to SDTS.

“Obligation” means any loan, advance, debt, liability, and obligation of
performance, howsoever arising, owed by the Company to the Collateral Agent or
the Holders of any kind or description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of this Agreement, any Note or any of the

 

Schedule B-10

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

other Financing Documents, including all principal, interest, Yield-Maintenance
Amounts, fees, charges, expenses, attorneys’ fees and accountants fees payable
or reimbursable by the Company under this Agreement or any of the other
Financing Documents.

“OFAC” means the Office of Foreign Assets Control, United States Department of
the Treasury.

“OFAC Listed Person” means a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC.

“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Oncor” means Oncor Electric Delivery Company LLC, a Delaware limited liability
company, and its successors.

“Operating Cash Flow” means, with respect to any Person, for any period, the
operating cash flow of such Person, as determined in accordance with GAAP, as
set forth on the most recently delivered statement of cash flows of such Person
(which, for the avoidance of doubt, shall be calculated net of interest expense
of such Person for such period).

“Payment Date” means October 15, 2010 and the 15th day of January, April, July
and October thereafter up to the Maturity Date, and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority, provided that interests or estates in real property,
shall not be considered Permits.

“Permitted Affiliate Loan” means, without duplication, loans made by Oncor or
any of its Subsidiaries to the Company or a Subsidiary thereof from time to time
on an unsecured basis; provided that (a) such loans are subordinated to the
Obligations hereunder (and under the SDTS 2009 Note Agreement and the SDTS 2010
Note Agreement) pursuant to the Subordination Terms set forth on Exhibit 2 and
(b) after giving effect to any such loan, the Company shall be in pro forma
compliance with the financial covenants contained in Section 9.6 of this
Agreement.

“Permitted Investment” means any (a) marketable direct obligation of the United
States of America, (b) marketable obligation directly and fully guaranteed as to
interest and principal by the United States of America, (c) demand deposit with
Depositary, or time deposit, certificate of deposit and banker’s acceptance
issued by any member bank of the Federal Reserve System which is organized under
the laws of the United States of America or any state thereof or any United
States branch of a foreign bank, in each case whose equity capital is in excess
of

 

Schedule B-11

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

$500,000,000 and whose long-term debt securities are rated “A” or better by S&P
and “A2” or better by Moody’s, (d) commercial paper or tax exempt obligations
given the highest rating by Moody’s and S&P, (e) obligations of a commercial
bank described in clause (c) above, in respect of the repurchase of obligations
of the type as described in clauses (a) and (b) hereof, provided that such
repurchase obligation shall be fully secured by obligations of the type
described in said clauses (a) and (b) and the possession of such obligation
shall be transferred to, and segregated from other obligations owned by, any
such bank, (f) instrument rated “AAA” by S&P and “Aaa” by Moody’s issued by
investment companies and having an original maturity of 180 days or less,
(g) eurodollar certificates of deposit issued by any bank described in
clause (c) above, and (h) marketable security rated not less than “A-1” by S&P
or not less than “Prime-1” by Moody’s. In no event shall Permitted Investments
include any obligation, certificate of deposit, acceptance, commercial paper or
instrument which by its terms matures (A) more than 180 days after the date of
investment, unless a bank meeting the requirements of clause (c) above shall
have agreed to repurchase such obligation, certificate of deposit, acceptance,
commercial paper or instrument at its purchase price plus earned interest within
no more than 90 days after its purchase thereunder or (B) after the next Payment
Date.

“Permitted Lien” is defined in Section 10.5.

“Permitted Secured Indebtedness” means all Indebtedness of the Company incurred
pursuant to Sections 10.6(a) and (c).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Pledge Agreement” is defined in Section 4.12(b).

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Project Finance Subsidiary” means a special purpose Subsidiary of a Person
created to develop a New Project and to finance such New Project solely with
Non-Recourse Debt and equity (including, for the avoidance of doubt, CV Project
Entity, L.L.C. and the GS Project Entity.which shall exclude any Subsidiary that
has become a Subsidiary of the Company in accordance with Section 9.5 of the
SDTS 2009 Note Agreement and the SDTS 2010 Note Agreement).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

 

Schedule B-12

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“Purchaser” is defined in the first paragraph of this Agreement.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Qualified Lessee” means Sharyland and/or any other utility that is (x) approved
or authorized by the applicable public utility commission or similar regulatory
authority to operate and/or lease the transmission and/or distribution assets of
the Company or any Subsidiary and (y) a party to a then-effective lease
agreement with the Company or a Subsidiary thereof pursuant to which such
utility leases and operates such entity’s transmission and/or distribution
assets.

“Qualified Lessee Affiliate Loan” means loans made by InfaREIT Partners, LP or a
Subsidiary thereof to Qualified Lessees from time to time on terms (x) in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding as
long as the use of proceeds of such loans is limited to the acquisition or
financing of equipment or other assets used in the Qualified Lessee’ s operation
or lease of transmission or distribution assets from the Company or a Subsidiary
thereof pursuant to a Lease.

“Qualifying IPO” means an initial public offering of the equity interests of
InfraREIT.

“RBC” means Royal Bank of Canada, a Canadian banking institution.

“RBC Agreement” means that certain Third Amended and Restated Credit Agreement,
dated December 10, 2014, among SDTS, as Borrower, RBC, as administrative agent,
and the lenders and other institutions from time to time party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“Related Fund” means, with respect to any Holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such Holder, the same investment advisor as such Holder or by an Affiliate of
such Holder or such investment advisor.

“Required Holders” means, at any time, the Holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Required Permit” is defined in Section 5.10.

“Requirements of Law” means as to any Person, the certificate of incorporation
or formation and by-laws or partnership or operating agreement or other
organizational or governing documents of such Person, and any local, state or
Federal law, regulation, rule, ordinances or determination, interpretation or
order of an arbitrator or a court or other Governmental Authority, and any
Required Permit, in each case applicable to or binding upon such Person or any
of its properties or its business or to which such Person or any of its
properties or its business is subject.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

Schedule B-13

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“Restricted Payment Conditions” is defined in Section 10.9.

“ROFO Transfer” means the sale and transfer to Persons Controlled by one or more
Hunt Family Members of any assets located in the Texas Panhandle related to the
CREZ Project that are categorized as ROFO projects under the Development
Agreement with an aggregate fair market value not to exceed $5,000,000.

“SDTS” means Sharyland Distribution & Transmission Services, L.L.C.

“SDTS 2009 Note Agreement” means the Amended and Restated Note Purchase
Agreement, dated September 14, 2010, among SDTS and the holders from time to
time of SDTS’s 7.25% Senior Notes due December 30, 2029 issued thereunder, as
amended, restated, supplemented and otherwise modified from time to time.

“SDTS 2010 Note Agreement” means the Amended and Restated Note Purchase
Agreement, as amended and restated as of the dated the date hereof, among SDTS
and the purchasers named therein, pursuant to which SDTS will sell, and such
purchasers will purchase, SDTS’s 6.47% Senior Notes due September 30, 2030, as
amended, restated, supplemented and otherwise modified from time to time.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Second Amendment Date” means December 10, 2014.

“Secured Parties” means, from time to time, the Holders and all other Secured
Parties (as defined in the Collateral Agency Agreement) from time to time.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security Agreement” is defined in Section 4.12(a).

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Depositary Agreement, the Deposit Account Control Agreement, the Collateral
Agency Agreement, the 2014 Joinder Agreement, and any other security documents,
financing statements and the like filed or recorded in connection with the
foregoing.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Member, as
applicable.

“Sharyland” means Sharyland Utilities, L.P., a Texas limited partnership.

“SP” shall mean Sharyland Projects, L.L.C., a Project Finance Subsidiary of
SDTS.

 

Schedule B-14

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“Structuring Fee” is defined in Section 4.7.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company and, prior to the
completion of the FERC Merger, shall include the FERC Owner. Prior to the
completion of the FERC Merger, all references herein to a Subsidiary of
Sharyland shall include the FERC Operator.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., or any International Foreign Exchange Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. Federal income tax
purposes, other than any such lease under which such Person is the lessor.

“System” means the Company’s and/or any Subsidiary’s (other than a Project
Finance Subsidiary’s) integrated electrical transmission and distribution
facilities located primarily in the State of Texas (which, as of the effective
date of the Fourth Amendment to this Agreement, consists of approximately 675
line miles (or approximately 1,225 circuit miles) of 345 kV

 

Schedule B-15

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

transmission lines, approximately 350 line/circuit miles of 138 kV transmission
lines, and approximately 50 transmission stations which are located in 33
counties of Texas, primarily in the Panhandle and West Texas regions) and the
systems and other property necessary to operate the transmission and
distribution facilities, and all improvements to and expansions of such
facilities, and each New Project (upon its completion) owned by the Company or a
Subsidiary; provided that, for purposes hereof, “System” shall not be deemed to
include any easements held by the Company or any Subsidiary.

“System Leases” means (i) the McAllen Lease, (ii) the Stanton/Brady/Celeste
Lease (iii) upon the effectiveness thereof, the Lease Agreement (ERCOT
Transmission Assets), between SDTS, as lessor, and Sharyland, as lessee,
(iv) upon the completion of the FERC Merger, the FERC Lease and (v) any and all
other Leases and supplements thereto in connection with the System and the
transmission and distribution facilities ancillary thereto and any easements
associated therewith, in the case of each of the foregoing clauses (i) through
(v), as amended, restated, supplemented or otherwise modified from time to time,
or any new lease entered into in replacement thereof.

“Total Debt” means, with respect to the Company, all Indebtedness of the Company
on a consolidated basis; provided, however, that for purposes of calculating the
Company’s Total Debt to Capitalization Ratio, the Company’s Total Debt shall
exclude (a) Non-Recourse Debt of a Project Finance Subsidiary of SDTS and,
(b) that portion of the Swap Termination Value defined in clause (b) of the
definition of “Swap Termination Value” and shall include Indebtedness of
Sharyland on a consolidated basis (excluding Non-Recourse Debt of a Project
Finance Subsidiary of Sharyland)(c) any Permitted Affiliate Loan.

“Total Debt to Capitalization Ratio” means, with respect to the Company, (a) the
Total Debt, divided by (b) the sum of (i) Total Debt plus (ii) the Company’s
Consolidated Net Worth for such period plus (iii) if positive, Sharyland’s
Consolidated Net Worth for such period.

“Transfer” means, with respect to any item, the sale, exchange, conveyance,
lease, transfer or other disposition of such item.

“UCC Collateral” means the Collateral that is of a type in which a valid
security interest can be created under Article 8 or Article 9 of the Uniform
Commercial Code as in effect in New York.

“U.S. Economic Sanctions” shall mean United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, CISADA or any similar law or regulation with respect to
Iran or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

Schedule B-16

(To Note Purchase Agreement)



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary at least 90% of all
of the common equity and voting interests of which are owned by any one or more
of the Company and the Company’s other Wholly-Owned Subsidiaries.

“Yield-Maintenance Amount” is defined in Section 8.6.

 

Schedule B-17

(To Note Purchase Agreement)